UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):Oct. 28, 2011 Convenientcast, Inc. (Exact name of registrant as specified in its charter) Nevada 001-32032 83-0375241 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 132 E. Northside Dr. Suite C Clinton, MS (Address of principal executive offices) (Zip Code) 1174 Manitou Dr., PO Box 363, Fox Island, WA (Address of former principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(601) 488-4360 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act []Soliciting material pursuant to Rule 14a-12 under the Exchange Act []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act 1 Item 1.01 Entry into a Material Definitive Agreement. On Oct. 28, 2011, Convenientcast, Inc. (“Convenientcast”) entered into an exchange agreement to purchase 100% of the outstanding shares of DSD Network of America, Inc.(“DSD”) in exchange for 40,000,000 common shares of Convenientcast stock. DSD is now a wholly-owned subsidiary of Convenientcast and Convenientcast has acquired the business and operations of DSD.The Exchange Agreement contains customary representations, warranties, and conditions. Item 2.01 Acquisition or Disposition of Assets DSD (also referred to as “the Company”) is an existing business that launched its Lean Slow Motion PotionTM brand relaxation beverage in September of 2009. Based in Clinton, Mississippi and registered in the state of Nevada, the Company reflects a brand rooted in hip-hop culture that is influenced by a multitude of iconic rap music artists and high profile professional athletes. The three uniquely formulated Lean flavors consist of a blend of calming herbs with natural sweeteners to provide a better alternative to alcohol or over the counter cough medicines when it’s time to naturally unwind. After a difficult day – Lean. When you need to relax – Lean. The soft drink industry has generated more than $40 billion annually since 2002 and is projected to grow to nearly $47 billion by 2015.Although the “get your lean on” cultural phenomenon is relatively young, several companies have already ventured into the market in recent years with beverages in an attempt to capture the market.The Company’s research reveals that consumers are seeking a beverage in this category that is tied closely with hip-hop and rap, has strong physical affects without the dangerous side effects of cough-syrup laced drinks, and is available in multiple flavors.DSD is perfectly positioned to lead this market with its Lean Slow Motion PotionTM beverages, providing a safe alternative for people who want to “get their lean on” without consuming dangerous or potentially harmful chemicals. DSD uses a variety of marketing channels to promote its relaxation beverage.Creating a sales force to secure partnerships with distributors has been essential to generating recognition at the retail level.The Company additionally offers its retailers marketing materials including posters, display racks, and other point-of-sale items.This will comprise half of the Company’s overall marketing budget.To brand the product among consumers, the Company has allocated 20% of its budget to radio promotions, 10% toward online marketing and social networking, and nominal amounts for billboard and promotion vehicle.The Company will additionally hire celebrities to the promote the brand and will pay them a promotional services fee ranging from ten cents up to fifty cents per case (1% to 5% of the case cost) sold in varying markets where the celebrity’s likeness is used. DSD has identified the need for a relaxation beverage in response to a lack of market presence for such a product.In contrast to the multiple energy drinks that exist today, the Company’s Lean Slow Motion PotionTM elicits a different kind of mindset.Lean is the first non-alcoholic beverage of its kind that is derived from more than a decade of research, and that helps consumers relax after a day’s work or at bedtime.The drink’s premium relaxation formula was developed by a registered pharmacist with a commensurate understanding of the demands of street life.Lean is a safe and satisfying mix of pharmaceutical grade herbs and syrup-based flavors to give the consumer “functional relaxation.”Lean additionally features a unique link to rap and hip-hop music and culture, which is reflected in its marketing. With a clear brand identity and current roster of distribution partners, the Company earns revenue through the wholesale of its products.The Company also generates revenue by offering advertising space on its cans and on its website.DSD specifically offers three packages – a platinum package, gold package, and silver package that offer advertisers different levels of marketing. From among these packages, customers can choose whether they’d like to place banners ads on the Company’s website or have their name, logo, and website featured on a Lean can, among other options. 2 Product Description The Company’s Lean Slow Motion PotionTM is a potent yet refreshing carbonated beverage that is naturally sweetened.With elements such as Acai Berry, Valerian Root, Rose Hips, and Melatonin, Lean beverages relieve everyday stress by creating an almost immediate sense of relaxation.Lean is available in three flavors – Purp, Yella, and Easta Pink.Served chilled straight up, over ice, blended, or in various cocktail combinations, Lean Slow Motion PotionTM can appease a variety of personal tastes. Purp resembles a light grape soda with aromatic hints of two novel ingredients that drinkers are typically unable to pinpoint, but yet still enjoy.Focused on the more traditional Texas-based consumer, the raw mix of Sprite and grape Jolly Rancher is enhanced with a special syrup concentrate to take the edge off.A number of popular Texas rap stars, particularly Houston artists, have made this flavor the most well-known among hip hop fans worldwide as the name “Purp” has been used in more songs online, on the radio, and in music videos – more than any other relaxation beverage brand flavor on the market today. Yellaisa mixture of two natural wild backwoods-grown Southern flavors enhanced by a light pineapple base.This Memphis-, Tennessee born flavor includes a hint of Jolly Rancher candy flavor plus a robust south honeysuckle-like sweetener.This flavor was derived from the wildly popular lyrics of the Oscar Academy Award-winning rap group Three 6 Mafia, that repeatedly mention how they prefer sipping on that “Yella Yella” beverage to get them in the artistic zone and a steady, relaxed state of mind. Easta Pinkcombines strawberry cotton candy with two popular flavors loved by children and adults alike.Inspired by repeat multi-platinum album selling and Grammy Award-winning rap artist DeWayne Michael Carter (aka Lil Wayne) of New Orleans, this mixture reveals a triple flavor combination of special syrup, Sprite, and a combination of cherry Skittles or Jolly Rancher candy flavors.Lil Wayne gives accolades to this concoction of Lean flavors as being his most favorite, with Purp being second.He single-handedly popularized the term Easta Pink in many of his hit songs while performing live worldwide and in multiple music videos aired on the MTV, VH1, and BET cable networks. 3 1 IBISWorld. “Soft Drink Production in the US Industry Report.” Obtained June 2010. In this industry, the new age beverage category is a new, yet rapidly growing market. In particular, relaxation beverages generated an estimated $10 million in sales in 2009, according to the beverage industry publication Beverage Spectrum. However, this industry is expected to continue growing due to increased media coverage. The Company itself has already captured a substantial portion of market share. By the end of its first year of operations, the Company is projected to reach $1.6 million in sales, highlighting the opportunity and the Company’s potential for success. 4 Market Segmentation Lean Slow Motion Potion’sTM primary market is fans of the hip hop music community, particularly males/females of varying races and ethnicities that are under the age of 40. Not only does the hip-hop culture automatically embrace the brand, but it originally created the “get your lean on” culture. A secondary market exists among adult consumers of all mature ages searching for a non-alcoholic, drug-free beverage that aids in relaxation and light sedation for the purposes of stress reduction or sleep assistance. Market Needs As rap and hip-hop increased in popularity in the 90’s and first part of the 21st century, a sub-culture emerged in the south centered on “getting your lean on.” This term was a euphemism for the dangerous practice of adding cough syrup to a beverage (carbonated or alcoholic) for the purpose of relaxing. As the practice increased in prominence, some drink makers entered the market with products catered to this culture. The Company’s internal research revealed that consumers wanted a product with a stronger cultural association, a more pronounced physical affect, and more flavor options. The Company’s product is developed by a licensed pharmacist and accomplishes the desired affects with none of the dangerous side effects that accompany the traditional practice of consuming cough syrup-laced beverages recreationally. Additionally, it is specifically designed to cater to the hip-hop culture and comes in three flavors: Purp, Easta Pink, and Yella. All three flavors have been repetitively used terminology in popularized rap lyrics over the past 10 years. The Company is perfectly positioned to capture and lead this market in the years to come. Industry Analysis The Company will operate within the Bottled and Canned Soft Drinks industry (Standard Industrial Classification 2086). The table below shows Dun & Bradstreet data regarding the performance of the businesses in this industry on a national level as well as in the carbonated beverages, nonalcoholic: packaged in cans, bottles subset. 2 Industry: Bottled and Canned Soft Drinks (2086) Establishments primarily engaged in manufacturing soft drinks and carbonated waters. Fruit and vegetable juices are classified in 2032-2038; fruit syrups for flavoring are classified in 2087; and nonalcoholic cider is classified in 2099. Bottling natural spring waters is classified in 5149. Market Size Statistics Estimated number of U.S. establishments: 2,230 Number of people employed in this industry: 111,024 Total annual sales in this industry: $48.9 billion Average number of employees per establishment: 59 Average sales per establishment (unknown values are excluded from the average): $51.2 million 5 Market Analysis by Specialty (8-digit SIC Code) SIC Code SIC Description No Bus. % Total Total Employees Total Sales Average Employees Average Sales 2086-0301 Carbonated beverages, nonalcoholic: packaged in cans, bottles $24 billion 62 $176.6 million Competitive Comparison The Company competes directly with Drank, Purple Stuff, and Sippin’ Syrup brand beverages. Each of these products has the same target market, but the Company intends to differentiate itself by offering a more herbally effective product with more flavor varieties and stronger cultural identification. More importantly, the Company will provide excellent distributor level support via trained merchandisers and market managers to assist in gaining the niche consumers’ attention immediately for rapid brand awareness that will result in faster product turnover. For more information regarding the Company’s competitive advantages, see Competitive Edge. 2 Dun & Bradstreet, Industry Data for SIC 5149-0000; obtained February 2010 DSD has developed a brand that emphasizes a lifestyle beverage connected with the culture of the Deep South, but still has national consumer appeal. Aligning its brand with hip-hop and rap culture and celebrity spokespeople, the Company’s Lean Slow Motion PotionTM will resonate with consumers as the “gotta-have” relaxation beverage that can ease the mind and body while displaying a level of confident swagger among peers if seen with the beverage in hand. To increase awareness, DSD will create relationships with distributors, supporting these partnerships with various marketing materials that speak directly to the niche market consumers. With its brand established, the Company will send a clear message about the unique benefits of its flavorful products and how it can help consumers relax effectively and safely. The Company will promote this message using a comprehensive marketing strategy that includes celebrity endorsement to generate attention from its target market. This approach is intended to influence buyers and help the Company achieve the following objectives: Competitive Edge The Company will face little competition from beverage companies, given that most major beverage firms focus on energy drinks. Even more, those beverage companies that decide to carry any non-urban based relaxation beverage will find that general consumers do not want a relaxation beverage and hip hop based consumers only want brands that speak to their culture or lifestyle. DSD thus sees a unique opportunity in the relaxation beverage market, and intends to capitalize on this by building on the following strengths: · Expert brand management; largest independent relaxation beverage distributor in 2008 · Extraordinary sales support and training to help rapidly penetrate key markets · Higher than average profit margins for both distributors and retailers 6 · Proven marketing strategy that creates immediate sale-thru to consumers · Quality product with a variety of flavors demanded by consumers · Formulated by a pharmaceutical scientist with more than 10 years of independent research · Pioneering experience in successfully launching the most popular relaxation beverage in 2008 · CEO is a licensed pharmacist and respected community icon, yielding instant comfort and rapport with consumers and distributors. · Well-versed in recognizing distributor expectations for launching new brands · Launched the brand with immediate distribution across six states · Ownership is highly-educated in business, marketing, and leadership · Privately held company with no extensive chain of command · Fast-growing, new-age beverage category · Company culture hinges on honesty and integrity · Maintains an intimate understanding of its niche market · Commitment to building strong alliances with distribution partners · Trademarked brand name has a preexisting history spanning 10 years with target consumers Marketing Strategy The Company will use a variety of advertising channels to increase its exposure among prospective customers. The Company believes that a celebrity spokesperson is essential, and the Company intends to seek out popular hip-hop artists to endorse its products. The Company’s current marketing efforts include the following: Branding: · Point of sale merchandising: Roughly 50% of the Company’s marketing budget will be devoted to posters, pole signs, coolers, racks, and other materials intended to help distributors brand its products in-store through retail merchandising partnerships. · Radio: The Company will use radio ads to target listeners who may be interested in the Company’s products. Radio commercial production can be done cost effectively, and provides flexibility to tailor the message to the right customer segment. The Company will spend 25% of marketing dollars on radio promotions. · Website: Customers can register on the Company’s official interactive website www.SlowMotionPotion.com. This will allow them to become an active member that can interact with other registered members that are a part of the Slow Motion Potion community. The website also allows consumers to listen to and watch Lean-related hip hop music and videos and participate in chat rooms, blogs, and forums regarding a number of topics of interest to our niche market. The website, which accounts for 5% of the Company’s budget, not only serves as a popular form of entertainment, but also has the capability to generate revenue by providing advertising banner space for sale to businesses seeking advertising opportunities for its target consumer. More importantly, the website gives consumers the opportunity to order the beverage and promotional items such as clothing, t-shirts and hats at a nominal fee from anywhere in the U.S. Lastly, the website is a recruiting tool that provides more information about the Company’s brand to both retailers and distributors. 7 · Social networking sites: The Company will set up pages and profiles on social networking sites including Facebook, YouTube, and Twitter, to name a few, on behalf of the Lean brand, with 5% of its budget allotted toward advertising online. Social networking sites are an effective way to benefit from word of mouth on the web, and generate interest for the Company from the general public. The Company may also place advertisements on these sites. Customers can “become a fan” of Lean Slow Motion PotionTM on Facebook or “follow” the Company’s Twitter feed in order to gain access to special discounts or promotions. Advertising on social networking sites is considered one of the most lucrative ways to generate return on investment (ROI), higher even than other online advertising methods and television. 3 · Billboard advertising: The Company will create a variety billboards advertising, inclusive of mobile advertising on sales route vehicles such as adhesive vinyl wraps on cargo vans and trucks, advertising its products and services along busy roads and on highways throughout each distribution territory. These billboards will both help increase brand recognition in the general populace and build the Company’s reputation as a quality provider of safe relaxing beverages. The Company will allow 10% of its budget to accommodate billboard marketing. · Tradeshows and Events: Beverage industry tradeshows are fundamental in notifying potential new distributing partners and retailers, especially retail chain stores, about the brand’s presence. The Company will attend a number of annual tradeshows sponsored by national convenience store associations, international beverage cooperative groups, and localized distributor organizations several times per year as a major recruiting tool. The Company will also participate in local indoor and outdoor events to support local distributors in bringing consumer awareness to the brand. This includes concerts, on-campus collegiate tours, sporting events, fairs and other related local but relevant events. This will cumulatively account for 8% of the budget. · Print media: Print advertisements will be placed in magazines and trade journals geared toward both the Company’s demographic, as well as potential distributors, and will account for 2% of its budget. These advertisements will provide information about the Company, where to shop online, and where to purchase in a store near you. Ads will also list the benefits associated with Lean Slow Motion PotionTM. 8 Business-to-Business: · Direct sales: The Company will use direct sales calls, presentations, and appointments with prospective distributors who have existing retail accounts throughout the United States. The Company will leverage current relationships and will also forge new ones by implementing an outside sales force to achieve its overall business objectives. 3 Saleem, Muhammad. Pronet Advertising. “Social Network Ad Spending and Return on Investment.” May 13, 2007. Obtained at: http://tinyurl.com/ywlcn3 List of States Dewmar has/had Distributors · Arkansas (AR) · Florida (FL) · Iowa (IA) · Illinois (IL) · Louisiana (LA) · Massachusetts (MA) · Maryland (MD) · Michigan (MI) · Minnesota (MN) · Missouri (MO) · Mississippi (MS) · North Carolina (NC) · Nebraska (NE) · New York(NY) · Pennsylvania (PA) · South Carolina (SC) · Tennessee (TN) · Texas (TX) · Virginia (VA) Item 5.01 Changes in Control of Registrant. On Oct. 28, 2011, Convenientcast, Inc. (“Convenientcast”) entered into an exchange agreement to purchase 100% of the outstanding shares of DSD Network of America, Inc.(“DSD”) in exchange for 40,000,000 common shares of Convenientcast stock. DSD is now a wholly-owned subsidiary of Convenientcast and Convenientcast has acquired the business and operations of DSD. The Exchange Agreement contains customary representations, warranties, and conditions. The Exchange Agreement is attached hereto as Exhibit 3. 9 Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Pursuant to a Board of Directors meeting on Oct. 31, 2011 Marco Moran was appointed as a Director, President, CEO Secretary and Treasurer. Kevin Murphy resigned as President and CEO and Howard Bouch resigned as Secretary and Treasurer with both retaining their seats on the Board. Marco Moran, CEO, President, Secretary, CFO, Treasurer, Director, Chief Accounting Officer As Chief Executive Officer of DSD, Marco Moran is responsible for product oversight, research and development, quality control, strategic planning, and sales and marketing efforts. He also provides leadership to the Company, as well as developing its strategic plan to advance its mission and objectives, and to promote revenue, profitability, and growth. Mr. Moran also oversees Company operations to insure production efficiency, quality, service, and cost-effective management of resources. In 2008, he began Unique Beverage Group, LLC, where he branded his first beverage and learned how to take a product to market, leading him to develop his current enterprise Dr. Moran was previously a Pharmacist for several years throughout the South. From 2007 to 2008 he served in this role for MS Baptist Health System, preceded by one year with Accredo Nova Factor as its Pharmacist and Project Manager in Memphis. From 2004 to 2006, Dr. Moran was employed in the same capacity for River Region Medical Center in Vicksburg, Mississippi, where he managed Six Sigma project teams to assist administration in meeting annual corporate financial objectives. He also owned the financial services firm Wiser Tax Pros. During his first two years as a business owner he also worked for CVS Pharmacy in Mobile and Tuscaloosa. Dr. Moran began his career as the Director of Pharmacy and Regulatory Affairs for INO Therapeutics, Inc. in Port Allen, Louisiana. He served as a Graduate Assistant and Instructor during his MBA studies, and previously served at the U.S. Naval Hospital in Camp Lejeune, North Carolina as a Medical Services Officer and Pharmacist. Dr. Moran holds graduate degrees in Business Administration and Pharmaceutical Science from the University of Louisiana at Monroe, and was briefly a law student before becoming an entrepreneur. Dr. Moran has completed various training through BevNet since 2009, including branding, packaging, and entrepreneur coursework to enhance his knowledge of the beverage industry. 10 9.01 Financial Statements and Exhibits DSD NETWORK OF AMERICA, INC. (formerly DEWMAR INTERNATIONAL BMC, INC.) Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of DSD Network of America, Inc. We have audited the accompanying balance sheets of DSD Network of America, Inc. (formerly Dewmar International BMC, INC.), (the ”Company”) as of November 30, 2010 and 2009, and the related statements of income, stockholders’ equity (deficit) and cash flows for each of the years in the period ended November 30, 2010 and the period March 13, 2009 (inception) through November 30, 2009. The Company’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of DSD Network of America, Inc. as of November 30, 2010 and 2009, and the results of its operations and its cash flows for each of the years in the period ended November 30, 2010 and the period March 13, 2009 (inception) through November 30, 2009 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming DSD Network of America, Inc. will continue as a going concern.As more fully discussed in Note 3 to the financial statements, the Company has incurred net losses since inception and will need to secure new financing or additional working capital in order to pay its obligations.These conditions raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plan as to these matters is also described in Note 3.These financial statements do not include adjustments that might result from the outcome of this uncertainty. /s/ LL Bradford & Company LLC Las Vegas, Nevada March 29, 2011 (except for Note 13 as to which date is September 14, 2011) 11 DSD NETWORK OF AMERICA, INC. (formerly DEWMAR INTERNATIONAL BMC, INC.) BALANCE SHEETS November 30, November 30, ASSETS Current assets Cash $ $ Accounts receivable Inventory Prepaid expenses Total current assets Fixed assets, net - Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable and accrued liabilities $ $ Current portion of long-term debt Total current liabilities Notes payable Total liabilities Stockholders' deficit Preferred stock; $0.001 par value; 25,000,000 shares authorized, no shares issued and outstanding - - Common stock; $0.001 par value; 100,000,000 shares authorized, 75,000 shares issued and outstanding 75 75 Additional paid-in capital - - Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ - - 12 DSD NETWORK OF AMERICA, INC. (formerly DEWMAR INTERNATIONAL BMC, INC.) STATEMENTS OF OPERATIONS From March 13, (inception) to November 30, November 30, Revenues Sales, net of discounts $ $ Cost of goods sold Gross profit Operating expenses Occupancy and related expenses Marketing and advertising Research and development General and administrative Depreciation - Total operating expenses Loss from operations ) ) Interest expense ) ) Interest income 8 Loss from operations before income taxes ) ) Provision for income taxes - - Net loss ) ) Net loss per common share - basic and fully diluted $ ) $ ) Weighted average common shares outstanding -basic and diluted 13 DSD NETWORK OF AMERICA, INC. (formerly DEWMAR INTERNATIONAL BMC, INC.) STATEMENTS OF STOCKHOLDERS' DEFICIT Total Common Stock Accumulated Stockholders' Shares Amount Deficit Deficit Balance, March 13, 2009 (inception) - $
